Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 1 of 13 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


MCKESSON CORPORATION,
a Delaware corporation,

                Plaintiff,
vs.                                                           CASE NO.

BENZER PHARMACY HOLDING LLC,
a Florida limited liability company;
BENZER NY 1 LLC, a New York limited
liability company; ALPESH PATEL,
individually, and HEMA PATEL,
individually,

                Defendants.
                                                  /

                                           COMPLAINT

         Plaintiff, McKesson Corporation, a Delaware corporation (“McKesson” or “Plaintiff”), by

its undersigned attorneys, brings this complaint against Defendants, BENZER PHARMACY

HOLDING LLC, a Florida limited liability company; BENZER NY1 LLC, a New York limited

liability company (“Benzer NY1”); ALPESH PATEL, individually; and HEMA PATEL,

individually, and says:

                                 JURISDICTION AND VENUE

         1.     This is an action in diversity for damages that exceed $75,000, exclusive of

interests, costs and attorneys’ fees and costs.

         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest, attorneys’ fees

and costs and the dispute is between citizens of different states.




123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 2 of 13 PageID 2




         3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (b)(3) in the U.S. District

Court for the Middle District of Florida, Tampa Division, because a substantial part of the events

or omissions giving rise to the claims in this action occurred in the Middle District and that there

is no district in which an action may otherwise be brought and multiple defendants are subject to

personal jurisdiction before this Court.

                                               PARTIES

         4.     McKesson Corporation is a Delaware corporation with its principal place of

business in the State of Texas.

         5.     Defendant BENZER PHARMACY HOLDING LLC is a Florida limited liability

company. On information and belief, the members of BENZER PHARMACY HOLDING LLC

are a combination of the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

iv) Padmaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

each of the foregoing individual members are citizens of the State of Florida or State of Michigan

for diversity purposes.

         6.     Defendant BENZER NY1 LLC is a New York limited liability company. On

information and belief, the members of Benzer NY1 LLC are a combination of the following

individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel; iv) Padmaja Patel; v) Hardikkumar

C. Patel; vi) Chetna D. Patel; vii) Siddharth V. Patel; or viii) Benzer Pharmacy Holding LLC and

each of the foregoing individual members, and with respect the Benzer Pharmacy Holding, LLC,

its members are, citizens of the State of Florida or State of Michigan for diversity purposes.

         7.     Defendant ALPESH PATEL is a natural person domiciled in Florida and is, and

was at all times material hereto, sui juris.




                                                  2
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 3 of 13 PageID 3




         8.     Defendant HEMA PATEL is a natural person domiciled in Michigan and is, and

was at all times material hereto, sui juris.

                                     BACKGROUND FACTS

         9.     Benzer Pharmacy Holding LLC, is located Tampa, Florida, and, together with its

subsidiaries and affiliates, which include Benzer NY1, operates an independent pharmacy chain.

         10.    Through this network, Benzer Pharmacy Holding LLC and its affiliates and

subsidiaries sell prescription and over-the-counter drugs and medical products in both physical

pharmacies and through online refill services.

         11.    Benzer Pharmacy Holding LLC arranges for the acquisition of prescription drugs

and plasma products from various distributors for the pharmacy network.

         12.    Benzer Pharmacy Holding LLC and its affiliates, including Benzer NY1, entered

into business arrangements with McKesson to obtain prescription drugs and plasma products for

its pharmacy network and affiliates.

         13.    In addition, as part of facilitating the supply of prescription drugs and plasma

products for the pharmacy network participants, which include Benzer NY1, Benzer Pharmacy

Holding LLC provided assurances of payment to the prescription drug distributors, guarantying

the payment of its affiliates and subsidiaries obligations for prescription drugs and plasma products

for its pharmacy network participants.

         14.    On or about February 14, 2018, Benzer NY1 executed and delivered a Customer

Application to McKesson whereby Benzer NY1 requested that McKesson establish accounts for

Benzer NY1 and whereby Benzer NY1 agreed to pay for all purchases on account plus past due

charges, all other charges and attorneys’ fees and costs associated with the collection of any




                                                 3
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 4 of 13 PageID 4




amounts owed by Benzer NY1 to McKesson (the “Benzer NY1 Customer Application”). A copy

of the Benzer NY1 Customer Application is annexed hereto as Exhibit A.

         15.   Pursuant to the Benzer NY1 Customer Application, Benzer NY1 established an

account with McKesson to purchase products.

         16.   In conjunction with the business arrangement between Benzer NY1 and McKesson,

on or about July 3, 2019, Benzer Pharmacy Holding LLC executed and delivered to McKesson a

Guaranty through which Benzer Pharmacy Holding LLC guaranteed the unconditional repayment

of the obligations to McKesson for affiliated entities, including Benzer NY1 (the “Benzer Blanket

Guaranty”). A true and correct copy of the Benzer Blanket Guaranty is attached hereto as Exhibit

B.

         17.   From the opening of Benzer NY1’s accounts with McKesson until approximately

November 15, 2019, Benzer NY1 purchased certain goods from McKesson on account.

         18.   Upon the shipment of goods purchased by Benzer NY1, McKesson rendered to

Benzer NY1 invoices setting forth the details of the purchase together with the total sum owed to

McKesson for the purchase, which amounts continue to accrue charges by virtue of their past due

status. The invoices are voluminous and contain confidential information. McKesson believes the

invoices and other evidence of the purchase of products by Benzer NY1 are either in the possession

of all parties to this lawsuit or available to those parties. If required to be filed in this action,

McKesson will seek to file the invoices in its possession under seal.

         19.   McKesson further rendered to Benzer NY1 an account statement for the account

totaling the sum of $205,710.78 plus interest and charges that continue to accrue. A copy of the

Benzer NY1 account statement is annexed hereto as Exhibit C.




                                                 4
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 5 of 13 PageID 5




         20.     Benzer NY1 defaulted under the terms of the Benzer NY1 Customer Application

by failing to pay for the goods purchased when payments were due, which default constitutes a

breach of Benzer NY1’s contractual obligation to McKesson.

         21.     On or about December 3, 2019, McKesson made demand upon Benzer NY1

through Benzer NY1’s agent, Benzer Pharmacy Holding LLC, for payment of the amounts due

from Benzer NY1 to McKesson arising from both accounts. A copy of the demand letter is

annexed hereto as Exhibit D.

         22.     Although demand has been made upon Benzer NY1 for payment of amounts due

to McKesson, Benzer NY1 has failed and refused to pay the same.

         23.     As a result of Benzer NY1’s default upon the terms of its account agreement with

McKesson, Benzer NY1 owes McKesson $205,710.78, together with interest, attorneys’ fees and

other costs and expenses incurred in this action.

                                             Count I
                                (Breach of Agreement-Benzer NY1)

         24.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         25.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         26.     Because of Benzer NY1’s default on its obligations arising from the Benzer NY1

Customer Application, it has become necessary for McKesson to collect the balance due arising

from the Benzer NY1 Customer Application through its attorneys.

         27.     McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.


                                                    5
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 6 of 13 PageID 6




         28.     Pursuant to the terms of the Benzer NY1 Customer Application, McKesson is

entitled to be reimbursed by Benzer NY1 for such attorneys’ fees for their services plus all costs

incurred in this action.

         29.     All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

       WHEREFORE, McKesson Corporation demands judgment against Benzer NY1 in the sum

of $205,710.78 plus interest, late charges, and the costs of collection, including court fees, service

of process fees and reasonable attorneys’ fees and costs.

                                             Count II
                                    (Open Account- Benzer NY1)

         30.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         31.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         32.     Before the institution of this action, McKesson and Benzer NY1 had business

transactions between them through approximately November 15, 2019.

         33.     Benzer NY1 owes McKesson the sum of $205,710.78 for goods sold and delivered

by McKesson to Benzer NY1 pursuant to the invoices, which total sum remains unpaid, plus

interest. The invoices are voluminous and contain confidential information. McKesson believes

the invoices and other evidence of the purchase of products by Benzer NY1 are either in the

possession of all parties to this lawsuit or available to those parties. If required to be filed in this

action, McKesson will seek to file the invoices in its possession under seal.

         34.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.


                                                    6
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 7 of 13 PageID 7




         WHEREFORE, McKesson Corporation demands judgment against Benzer NY1 LLC in

the sum of $205,710.78, plus interest and costs.

                                              Count III
                                    (Account Stated – Benzer NY1)

         35.      This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         36.      The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         37.      Before the institution of this action, McKesson and Benzer NY1 had business

transactions between them upon atrccount through approximately November 15, 2019.

         38.      McKesson rendered an account statement to Benzer NY1 and Benzer NY1 did not

object to the account statements. Benzer NY1 did thereupon acquiesce in and agree thereto as an

account stated.

         39.      Benzer NY1 owes McKesson $205,710.78 upon account, together with interest and

other costs and expenses incurred in this action.

         40.      All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Benzer NY1 LLC in

the sum of $205,710.78, plus interest and costs.

                                              Count IV
                                      (Goods Sold- Benzer NY1)

         41.      This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.




                                                     7
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 8 of 13 PageID 8




         42.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         43.     Before the institution of this action, McKesson and Benzer NY1 had business

transactions between them arising through approximately November 15, 2019.

         44.     Benzer NY1 owes McKesson the sum of $205,710.78, plus interest that continues

to accrue on its various purchases of goods from McKesson, which McKesson sold and delivered

to Benzer NY1 in accordance with the invoices and account statements.

         45.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Benzer NY1 LLC in

the sum of $205,710.78, plus interest and costs.

                                           Count V
              (Breach of Benzer Blanket Guaranty – Benzer Pharmacy Holding LLC)

         46.     This is an action for breach of a guaranty, the damages for which exceed

$75,000.00, exclusive of interest, costs and attorneys’ fees.

         47.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         48.     Pursuant to the terms of the Benzer Blanket Guaranty, Benzer Pharmacy Holding

LLC unconditionally guaranteed timely payment and performance of obligations of the affiliates

listed on the Benzer Blanket Guaranty, including Benzer NY1, to McKesson.

         49.     Benzer Pharmacy Holding LLC has not revoked the Benzer Blanket Guaranty.

         50.     By virtue of its execution of the Benzer Blanket Guaranty, Benzer Pharmacy

Holding LLC became liable for the obligations of Benzer NY1 to McKesson.




                                                    8
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 9 of 13 PageID 9




          51.   Benzer NY1 defaulted under the terms of the Benzer NY1 Customer Application

by failing to pay for the goods purchased when payments were due, which default constitutes a

breach of Benzer NY1’s contractual obligation to McKesson.

          52.   Because of the default of Benzer NY1, on December 3, 2019, McKesson demanded

payment from Benzer Pharmacy Holding LLC of such amounts arising from its guaranty of the

obligation of Benzer NY1. A true and correct copy of the demand letter is annexed hereto as

Exhibit D.

          53.   Although demand has been made, Benzer Pharmacy Holding LLC has failed and

refused to pay the amounts due to McKesson pursuant to the Benzer Blanket Guaranty, as a

guarantor of the Benzer NY1’s obligation.

          54.   As of August 21, 2020, Benzer NY1 owes McKesson $205,710.78, in principal,

together with interest, late charges, attorneys’ fees and other costs and expenses that continue to

accrue.

          55.   Because of Benzer Pharmacy Holding LLC’s default on its obligations arising from

the Benzer Blanket Guaranty, it has become necessary for McKesson to collect the balance due

arising from Benzer Blanket Guaranty through its attorneys, and McKesson has agreed to pay its

attorneys a reasonable fee for their services herein.

          56.   Pursuant to the terms of the Benzer Blanket Guaranty and the Benzer NY1

Customer Application, McKesson is entitled to be reimbursed by Defendant Benzer Pharmacy

Holding LLC for such attorneys’ fees for their services plus all costs incurred in this action.

          57.   All conditions precedent to relief demanded herein have been performed, waived

or have occurred.




                                                  9
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 10 of 13 PageID 10




         WHEREFORE, McKesson Corporation demands judgment against Defendant Benzer

Pharmacy Holding LLC in the sum of $205,710.78, in principal, plus interest, late charges and the

costs of collection, including court fees, service of process fees and reasonable attorneys’ fees and

costs.

                                            Count VI
                                (Breach of Guaranty – Alpesh Patel)

         58.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         59.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         60.     In conjunction with the execution of the Benzer NY1 Customer Application,

Alpesh Patel executed that portion of the Benzer NY1 Customer Application that constituted an

unconditional, continuing guaranty of Benzer NY1’s obligation to McKesson (the “Alpesh Patel

Guaranty”). A copy of the Alpesh Patel Guaranty is incorporated in the Benzer NY1 Customer

Application that is annexed hereto as Exhibit A.

         61.     Pursuant to the terms of the Alpesh Patel Guaranty, Alpesh Patel unconditionally

guaranteed timely payment and performance of Benzer NY1’s obligations to McKesson.

         62.     Alpesh Patel has not revoked the Alpesh Patel Guaranty.

         63.     By virtue of his execution of the Alpesh Patel Guaranty, Alpesh Patel is liable

became liable for the obligations of Benzer NY1 to McKesson.

         64.     Benzer NY1 defaulted under the terms of the Benzer NY1 Customer Application

by failing to pay for the goods purchased when payments were due, which default constitutes a

breach of Benzer NY1’s contractual obligation to McKesson.




                                                   10
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 11 of 13 PageID 11




         65.    Because of the default of Benzer NY1, on December 3, 2019, McKesson demanded

payment from Alpesh Patel of such amounts arising from his guaranty of the obligation of Benzer

NY1. A true and correct copy of the demand letter is annexed hereto as Exhibit D.

         66.    Although demand has been made, Alpesh Patel has failed and refused to pay the

amounts due to McKesson pursuant to the Benzer NY1 Customer Application, as a guarantor of

Benzer NY1’s obligation.

         67.    Because of Benzer NY1 and Alpesh Patel’s default on their obligations arising from

the Benzer NY1 Customer Application and Alpesh Patel Guaranty, it has become necessary for

McKesson to collect the balance due arising from the Benzer NY1 Customer Application and

Alpesh Patel Guaranty through its attorneys.

         68.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         69.    Pursuant to the terms of the Benzer NY1 Customer Application and incorporated

and Alpesh Patel Guaranty, McKesson is entitled to be reimbursed by Alpesh Patel for such

attorneys’ fees for their services plus all costs incurred in this action.

         70.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Alpesh Patel in the

sum of $205,710.78 in principal, plus interest, late charges and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.




                                                   11
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 12 of 13 PageID 12




                                            Count VIII
                                 (Breach of Guaranty –Hema Patel)

         71.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         72.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         73.     In conjunction with the execution of the Benzer NY1 Customer Application, Hema

Patel executed that portion of the Benzer NY1 Customer Application that constituted an

unconditional, continuing guaranty of Benzer NY1’s obligation to McKesson (the “Hema Patel

Guaranty”). A copy of the Hema Patel Guaranty is incorporated in the Benzer NY1 Customer

Application that is annexed hereto as Exhibit A.

         74.     Pursuant to the terms of the Hema Patel Guaranty, Hema Patel unconditionally

guaranteed timely payment and performance of Benzer NY1’s obligations to McKesson.

         75.     Hema Patel has not revoked the Hema Patel Guaranty.

         76.     By virtue of his execution of the Hema Patel Guaranty, Hema Patel became liable

for the obligations of Benzer NY1 to McKesson.

         77.     Benzer NY1 defaulted under the terms of the Benzer NY1 Customer Application

by failing to pay for the goods purchased when payments were due, which default constitutes a

breach of Benzer NY1’s contractual obligation to McKesson.

         78.     Because of the default of Benzer NY1, on February 11, 2020, McKesson demanded

payment from Hema Patel of such amounts arising from her guaranty of the obligation of Benzer

NY1. A true and correct copy of the demand letter is annexed hereto as Exhibit E.




                                                   12
123417941.1
Case 8:20-cv-02201-WFJ-TGW Document 1 Filed 09/17/20 Page 13 of 13 PageID 13




         79.    Although demand has been made, Hema Patel has failed and refused to pay the

amounts due to McKesson pursuant to the Benzer NY1 Customer Application, as a guarantor of

Benzer NY1’s obligation.

         80.    Because of Benzer NY1 and Hema Patel’s default on their obligations arising from

the Benzer NY1 Customer Application and Hema Patel Guaranty, it has become necessary for

McKesson to collect the balance due arising from the Benzer NY1 Customer Application and

Hema Patel Guaranty through its attorneys.

         81.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         82.    Pursuant to the terms of the Benzer NY1 Customer Application and incorporated

and Hema Patel Guaranty, McKesson is entitled to be reimbursed by Hema Patel for such fees for

their services plus all costs incurred in this action.

         83.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Hema Patel in the sum

of $205,710.78 in principal, plus interest, late charges and the costs of collection, including court

fees, service of process fees and reasonable attorneys’ fees and costs.


                                                         /s/ Kathleen S. McLeroy____
                                                         Kathleen S. McLeroy
                                                         Florida Bar No. 856819
                                                         Primary email: kmcleroy@carltonfields.com
                                                         CARLTON FIELDS, P.A.
                                                         Post Office Box 3239
                                                         Tampa, Florida 33601-3239
                                                         Telephone:      813.223.7000
                                                         Facsimile:      813.229.4133
                                                         Attorneys for Plaintiff

                                                   13
123417941.1
